SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q/A (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-33166 Allegiant Travel Company (Exact Name of Registrant as Specified in Its Charter) Nevada 20-4745737 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 8360 S. Durango Drive, Las Vegas, Nevada (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number,Including Area Code: (702) 851-7300 (Former name, former address and former fiscal year if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filerx Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox The number of shares of the registrant’s common stock outstanding as of the close of business on November 1, 2011 was 19,068,119. EXPLANATORY NOTE The purpose of this Amendment No. 1 to Allegiant Travel Company's Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2011, filed with the Securities and Exchange Commission on November 4, 2011 (the “Form 10-Q”), is solely to attach Interactive Data files, as required in Exhibit 101. The Interactive Data files were inadvertently omitted from the Form 10-Q by Allegiant Travel Company’s filing agent due to a software error. No other changes have been made to the Form 10-Q. This Amendment No. 1 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. Item 6.Exhibits Articles of Incorporation (1) Bylaws of the Company (2) Rule13a - 14(a)/ 15d - 14(a)Certification of Principal Executive Officer (3) Rule13a - 14(a)/ 15d - 14(a)Certification of Principal Financial Officer (3) 32 Section1350 Certifications (3) The following financial information from the Company’s Quarterly Report on Form 10-Q for the quarter ended September 30, 2011 filed with the SEC on November 4, 2011, formatted in XBRL includes: (i) Condensed Consolidated Income Statements for the fiscal periods ended September 30, 2011 and September 30, 2010, (ii) Condensed Consolidated Balance Sheets at September 30, 2011 and December 31, 2010, (iii) Condensed Consolidated Cash Flow Statements for the fiscal periods ended September 30, 2011 and September 30, 2010, and (iv) the Notes to the Condensed Consolidated Financial Statements. (4) Incorporated by reference to Exhibitfiled with Registration Statement #333-134145 filed by the Company with the Commission and amendments thereto. Incorporated by reference to Exhibitfiled with the Quarterly Report on Form10-Q filed with the Commission on November9, 2009. Previously filed with the initial filing of this Form 10-Q on November 4, 2011. Pursuant to Rule 406T of Regulation S-T, the XBRL related information in Exhibit 101 to this Quarterly Report on Form 10-Q shall be deemed to be not filed for purposes of Section 18 of the Exchange Act, or otherwise subject to the liability of that section, and shall not be deemed part of a registration statement, prospectus or other document filed under the Securities Act or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ALLEGIANT TRAVEL COMPANY Date: November 8, 2011 By: /s/ Scott Sheldon Scott Sheldon Principal Financial Officer
